In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Hurowitz, J.), dated May 31, 1985, which, after a nonjury trial, and upon granting the defendant’s motion to dismiss the complaint, is in favor of the defendant.
Ordered that the judgment is affirmed, with costs.
The challenged questions asked by counsel for the defendant during her cross-examination of the plaintiff were asked in good faith and were clearly relevant to the issue of the plaintiff’s credibility. Thus, the trial court did not abuse its discretion by permitting these inquiries (see, People v Caviness, 38 NY2d 227). The questions were also relevant to a material issue in the case, as was the extrinsic evidence offered by the defendant in contradiction of the plaintiff’s testimony. As a consequence, the rule prohibiting a cross-examiner from refuting a witness’s answers on collateral matters by producing extrinsic evidence was not violated (see, Richardson, Evidence § 491 [Prince 10th ed]). Finally, none of the questions asked during this nonjury trial was so prejudicial as to have denied the plaintiff a fair trial. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.